Filed 3/21/22 P. v. Simpson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079474

           Plaintiff and Respondent,

           v.
                                                                      (Super. Ct. No. C1653732)
 TEVINE TAJ SIMPSON,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Santa Clara County,
Socrates Peter Manoukian, Judge. Affirmed.
         Lori A. Quick, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Jeffrey M. Laurence, Assistant Attorney
General, Catherine A. Rivlin and Bruce M. Slavin, Deputy Attorneys
General, for Plaintiff and Respondent.
      As part of a plea bargain, Tevine Taj Simpson pleaded no contest to one
felony count of using personal identifying information without authorization
(Pen. Code, § 530.5, subd. (a)),1 in exchange for receiving the lower-term
sentence of 16 months. The plea agreement included a “Cruz waiver”2 by
which Simpson agreed that if he failed to appear for sentencing, the court
could impose a more severe sentence than the agreed-upon one. After
Simpson repeatedly failed to appear in court as ordered, the trial court
imposed the three-year upper-term sentence without stating its reasons for
doing so.
      Simpson raises two challenges on appeal. First, he contends the trial
court abused its discretion by imposing the upper-term sentence. To the
extent Simpson bases this claim on the trial court’s failure to state the
reasons for its sentencing decision, Simpson has forfeited the challenge by
failing to raise the ground at sentencing. To the extent Simpson bases the
claim on the contention no aggravating circumstances support the court’s
decision, Simpson’s own admissions on appeal undermine the claim.
      Second, Simpson contends his trial counsel provided ineffective
assistance by failing to request that the court state the reasons for its
sentencing decision. We conclude Simpson has not met his burden to show
that counsel’s failure prejudiced him.
      Accordingly, we affirm the judgment.




1     Further undesignated statutory references are to the Penal Code.

2     People v. Cruz (1988) 44 Cal.3d 1247 (Cruz).


                                         2
             FACTUAL AND PROCEDURAL BACKGROUND
                                   The Offense
      On September 10, 2016, David B. received an email from Discover
stating his credit card had been used to make a $1,028.94 purchase at a baby
store in West Hills. Discover had rejected three other transactions.
      Security camera footage from the store showed Simpson entering the
store and going to the cash register several times to make purchases. While
at the register, he appeared to swipe and insert a debit or credit card
numerous times, then signed a receipt.
                                  Simpson’s Plea
      Simpson was charged with a single felony count of using personal
identifying information without authorization (§ 530.5, subd. (a)), which
carries a potential sentence of 16 months, two years, or three years (§§ 530.5,
subd. (a), 1170, subd. (h)(1)).
      Simpson negotiated a plea bargain with the Attorney General’s office,
which was handling the case presumably because the victim was a Santa
Clara County Deputy District Attorney. Under the deal, Simpson agreed to
plead no contest to the charged offense, in exchange for receiving a 16-month
sentence to be served in county jail. The deal also included a Cruz waiver, by
which Simpson agreed that if he “fail[ed] to appear without reasonable
justification for future court dates, [he] will lose the benefit of any plea
agreement” and could be sentenced to “a different or greater punishment up
to the maximum possible sentence, and . . . would not be allowed to withdraw
[his] plea because of that different or greater punishment.”
      At the April 25, 2018 change of plea hearing, the court noted the victim
wanted to appear but was unavailable at the moment. The court proceeded
with the hearing and entered Simpson’s plea, noting the victim could address



                                         3
the court at sentencing. The court observed the 16-month sentence was “in
line with what this prosecutor’s [office] extends on cases of this type and
given [Simpson] has had several theft-related matters.”
      The court gave Simpson four months to turn himself in so he could
“clear up” a case in Los Angeles before serving his sentence in this case. The
court ordered Simpson to return to court on August 17, 2018.
                             Failures to Appear
      Simpson failed to appear, as ordered, on August 17, 2018.
Consequently, the court issued a bench warrant.
      In April 2019, Simpson was arrested in Los Angeles for resisting an
executive officer (§ 69). The prosecutor handling this case tried to have
Simpson transferred to Santa Clara County on the bench warrant, but
authorities in Los Angeles released him for unknown reasons.
      On May 17, 2019, Simpson appeared in court, but the prosecutor was
not notified and did not appear. The court ordered Simpson to return on July
15, 2019.
      Simpson failed to appear on July 15, 2019, as ordered. Simpson told
his counsel he had a plane ticket and was “going to be [t]here on Friday,” July
19. The court continued the matter to July 19, but Simpson failed to appear,
without explanation. Consequently, the court issued another bench warrant.
      In November 2019, Simpson was stopped for a traffic violation in
Georgia, and provided false identification to the police officer. Georgia
authorities extradited Simpson to Santa Clara County.
                                 Sentencing
      The court held a sentencing hearing on December 20, 2019. Simpson,
his counsel, the prosecutor, and the victim appeared.




                                       4
      The victim addressed the court first. His comments built on a previous
written statement he had provided to the court, which does not appear to be
in the appellate record. The victim noted Simpson had: (1) previously
committed the same offense; (2) “been a fugitive from justice” for nearly three
years; (3) remained law-abiding for only about seven weeks following a
previous release from custody; (4) committed new crimes of theft and felony
resisting an officer while out on bail in this case; and (5) repeatedly failed to
appear in court. The victim, noting Simpson had received a 16-month
sentence on his previous conviction for the same offense, requested that the
court “send a message” by sentencing Simpson to the upper term of three
years.
      The court stated it was “familiar with the failures to appear and the
circumstances here,” and invited defense counsel to respond.
      Defense counsel explained Simpson had traveled to Georgia because his
mother had had a serious fall and was hospitalized. The court interjected, “if
his mother was so important to him, he might have wanted to stay out of
custody.” Defense counsel acknowledged the situation “was not handled
correctly,” but further explained that while Simpson’s mother was injured,
his minor siblings “needed his help.” The court again interjected that it is a
common condition of release that a defendant not leave the state, and that “if
[Simpson] has children, same thing, maybe he ought to be taking care of the
children instead of going to jail.” Defense counsel clarified he had referred to
Simpson’s minor siblings, not children, but then acknowledged Simpson does,
in fact, have a child.
      Next, the prosecutor recounted the chronology of the case and
Simpson’s failures to appear. Then, after acknowledging “there are many
other charges that could be filed” and that it “is against what the victim has



                                        5
said,” the prosecutor recommended the court sentence Simpson to the two-
year middle term.
      Without further comment, the court sentenced Simpson to the upper
term of three years. Defense counsel did not ask the court to state its reasons
for imposing the upper term.
                                 DISCUSSION
        I. No Abuse of Discretion in Imposing the Upper Term
      Simpson contends the trial court abused its discretion by imposing the
upper-term sentence. We disagree.
      Once Simpson failed to appear for sentencing as ordered, the trial court
was entitled to deviate from the agreed-upon 16-month sentence and impose
a more severe sentence, without giving Simpson the opportunity to withdraw
his plea. (See Cruz, supra, 44 Cal.3d at p. 1254, fn. 5; People v. Masloski
(2001) 25 Cal.4th 1212, 1219.) And because the plea agreement did not
specify what that more severe punishment would be, the trial court’s
selection of a more severe punishment was a traditional discretionary
sentencing decision. (Cf. People v. Vargas (1990) 223 Cal.App.3d 1107, 1113
[“The plea bargain specified the sentence defendant was to receive: two years
if he appeared at the sentencing hearing, and five years if he did not.”]; see
Masloski, at p. 1222 [“ ‘when the parties themselves agree as part of the plea
bargain to a specific sanction for nonappearance, the court need not permit
the defendant to withdraw his or her plea but may invoke the bargained-for
sanction’ ”].)
      When a trial court exercises its discretion in selecting a sentence under
the 16-month/two-year/three-year sentencing triad (§ 1170, subd. (h)(1)), the
court must “set forth on the record the facts and reasons for choosing the
sentence imposed” (ibid., subd. (b)(5); see ibid., subd. (c) [“The court shall



                                        6
state the reasons for its sentence choice on the record at the time of
sentencing.”]; Cal. Rules of Court, rule 4.420(e)3 [“The reasons for selecting
one of the three authorized terms . . . must be stated orally on the record.”];
People v. Crabtree (2009) 169 Cal.App.4th 1293, 1324-1325.)
      “A trial court’s decision to impose a particular sentence is reviewed for
abuse of discretion and will not be disturbed on appeal ‘unless its decision is
so irrational or arbitrary that no reasonable person could agree with it.’ ”
(People v. Jones (2009) 178 Cal.App.4th 853, 860.)
      To the extent Simpson contends the trial court abused its sentencing
discretion by failing to state its reasons for imposing the upper-term
sentence, Simpson—by his own admission—forfeited the contention by failing
to request such a statement at sentencing. (In re Sheena K. (2007) 40 Cal.4th
875, 881; see People v. Powell (2011) 194 Cal.App.4th 1268, 1297 [“By failing
to raise a contemporaneous request for the court to state reasons for its
sentencing decisions, defendant failed to preserve the claim for review.”].)
      And to the extent Simpson contends the court otherwise abused its
discretion on the merits, the contention fails. Simpson acknowledges that the
record appears to show he “had served a prior prison term,” which he further
acknowledges is “an aggravating factor under . . . rule 4.421(b)(3).” “The
existence of one aggravating factor is sufficient to support imposing the upper
term.” (People v. Hicks (2017) 17 Cal.App.5th 496, 512-513, italics added; see




3     All further rule references are to the California Rules of Court.


                                        7
People v. Ortiz (2012) 208 Cal.App.4th 1354, 1374 [“Only one aggravating
factor need be cited to support imposition of an upper term.”].)4
      There likely are additional aggravating factors on which the court could
have relied. Indeed, Simpson acknowledges that at least “two are arguably
applicable: that the manner in which the crime was carried out indicates
planning, sophistication, or professionalism (. . . rule 4.421(a)(8)); and that
the crime involved an attempted or actual taking or damage of great
monetary value (. . . rule 4.421(a)(9).)” Although Simpson quibbles with the
latter factor’s applicability in light of the amount he charged to the victim’s
credit card, he takes no issue with the former factor.
      The victim also advised the court during his impact statement that
Simpson had suffered several prior convictions. This would constitute
another aggravating factor sufficient, on its own, to justify imposing the
upper term. (See rule 4.421(b)(2).)
      As evidence that the court abused its discretion, Simpson cites the fact
the probation officer recommended a 16-month sentence. This ignores that
the probation officer’s report was cursory and stated it “was prepared to
reflect” the parties’ 16-month plea bargain. Moreover, the trial court was not
required to follow the probation officer’s sentencing recommendation. (See
People v. Downey (2000) 82 Cal.App.4th 899, 910 [“[The trial court] was
not . . . required to follow the recommendations in [the probation officer’s]



4     Simpson argues a single aggravating factor is only sufficient if the trial
court actually relied on it or would have if it were the only aggravating factor
in the case. The only authority he cites to support this proposition is the
concurring opinion in People v. Velasquez (2007) 152 Cal.App.4th 1503 at
page 1519. “A concurring opinion does not constitute authority under the
doctrine of stare decisis.” (People v. Superior Court (Persons) (1976) 56
Cal.App.3d 191, 194.)


                                        8
reports.”]; People v. Delson (1984) 161 Cal.App.3d 56, 63 [probation officer’s
“recommendation is advisory only, provided in order to aid the sentencing
court in determining an appropriate disposition, and may be rejected in its
entirety”].)
      Simpson also cites the fact the trial court acknowledged a 16-month
sentence “is in line with what this prosecutor’s [office] extends on cases of
this type . . . .” But it is well-settled that the trial court was not required to
follow the prosecutor’s sentencing recommendation.
                II. No Ineffective Assistance of Counsel
      Relatedly, Simpson contends that his trial counsel’s failure to request
that the court state its reasons for imposing the upper-term sentence
constituted ineffective assistance because it forfeited the issue for appeal and
caused the court to impose a more severe sentence than it would otherwise
have imposed had counsel requested a statement of reasons. We are not
persuaded.
      “A criminal defendant’s federal and state constitutional rights to
counsel (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15) include the right to
effective legal assistance.” (People v. Mai (2013) 57 Cal.4th 986, 1009 (Mai);
see Strickland v. Washington (1984) 466 U.S. 668, 687-688, 692-694
(Strickland).) “To make out a claim that counsel rendered constitutionally
ineffective assistance, ‘the defendant must first show counsel’s performance
was deficient, in that it fell below an objective standard of reasonableness
under prevailing professional norms. Second, the defendant must show
resulting prejudice, i.e., a reasonable probability that, but for counsel’s
deficient performance, the outcome of the proceeding would have been
different.’ ” (People v. Hoyt (2020) 8 Cal.5th 892, 958; see Mai, at p. 1009.)
We may address the prongs in whichever order is most efficient, and we need



                                         9
not address one if the other is lacking. (Strickland, at p. 697; see People
v. Carrasco (2014) 59 Cal.4th 924, 982.)
      It is most efficient here for us to proceed immediately to the prejudice
prong because it is clear Simpson has not met his burden of establishing it.
(See Strickland, supra, 466 U.S. at p. 697 [“expect[ing]” it “will often be” the
case that “it is easier to dispose of an ineffectiveness claim on the ground of
lack of sufficient prejudice”].) To establish prejudice, “[i]t is not enough for
the defendant to show that the errors had some conceivable effect on the
outcome of the proceeding.” (Id. at p. 693, italics added.) Rather, “[t]he
defendant must show that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” (Id. at p. 694, italics added; see Harrington
v. Richter (2011) 562 U.S. 86, 112 [“The likelihood of a different result must
be substantial, not just conceivable.”]; People v. Fairbank (1997) 16 Cal.4th
1223, 1241 (Fairbank) [“A defendant must prove prejudice that is a
‘ “demonstrable reality,” not simply speculation.’ ”].)
      Simpson asserts “it is reasonably likely” that had his counsel requested
a statement of reasons at sentencing, the trial court would have realized
“that no new facts about the crime had come to light” and imposed either the
16-month lower-term or two-year middle-term sentence. This is “simply
speculation.” (Fairbank, supra, 16 Cal.4th at p. 1241.) To begin with, new
facts had come to light. Wholly apart from Simpson’s several intervening
failures to appear, the victim, who was unable to attend the change of plea
hearing, addressed the court at the sentencing hearing and objected to the
lower-term sentence because of Simpson’s criminal record. And, in any event,
it is far more likely that had Simpson’s counsel requested a statement of



                                        10
reasons, the trial court would simply have cited one or more of the
aggravating factors addressed in Discussion part I, ante.
                               DISPOSITION
      The judgment is affirmed.



                                                                  HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                                      11